REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or disclose all particulars of the claims in the specific order and context of the claims. 
The closest prior art of Sciopini teaches the use of virtual currency that is allocated in a local application and may be split between devices as well as the ability to transfer balances between devices.  The prior art does not explicitly disclose that first and second allocation schemes that are utilized are based on different criteria such as amount of other applications and time of active application usage in the specific context of the claims.  Such limitations were not found in a reasonable amount of references and even if found would not have been an obvious combination given the specific flow and context of the claims.  Further evidence is made apparent in the prosecution history. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        10/09/2021